       Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    THOMAS INDUSTRIAL &                                       CIVIL ACTION
    MECHANICAL CONTRACTORS, LLC

    VERSUS                                                      NO. 20-1102

    JEFFREY JUSTICE, ET AL.                                SECTION “R” (2)



                          ORDER AND REASONS


        Before the Court is defendants’ partial motion to dismiss plaintiff’s

claims for breach of contract, breach of fiduciary duty, and treble damages

under the Louisiana Unfair Trade Practices Act.1 Because plaintiff has

alleged facts sufficient to state a claim for breach of contract and for breach

of fiduciary duty, the Court denies defendants’ motion as to those claims. But

because plaintiff has failed to allege that defendants’ actions continued after

notice from the Louisiana Attorney General, the Court grants defendants’

motion to dismiss plaintiff’s claim for treble damages.


I.      BACKGROUND

        This case arises from a business dispute.     Steve Thomas formed

Thomas Industrial & Mechanical Contractors, LLC, a business that installs


1       R. Doc. 6.
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 2 of 12



air purification equipment.2 He hired Jeffrey Justice, Sandra Justice, and

Lamar Kerry Davis to work with his business.3 According to plaintiff, these

employees engaged in fraudulent actions.           Plaintiff alleges that the

employees formed a separate company, Advanced Industrial & Mechanical,

LLC, and diverted business opportunities to the new company from Thomas

Industrial.4 Plaintiff also alleges that one of the defendants stole a piece of

equipment known as an Easy-Laser.5 On March 8, 2019, Thomas terminated

all three employees. 6

      Plaintiff sued the former employees and Advanced Industrial, alleging

claims for breach of the Louisiana Unfair Trade Practices Law, conversion,

breach of contract, and breach of fiduciary duty.7 Defendants move to

dismiss plaintiff’s claims for breach of contract, breach of fiduciary duty, and

treble damages under LUTPA. 8




2     R. Doc. 1-1 at 2-3 ¶¶ 5, 8.
3     See id. at 3 ¶ 9.
4     See R. Doc. 1-1 at 4-5 ¶¶ 15-22.
5     See id. at 7-8 ¶¶ 28-31.
6     See id. at 5 ¶ 21.
7     See generally R. Doc. 1-1.
8     R. Doc. 6.
                                         2
      Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 3 of 12



II.    LEGAL STANDARD

       When considering a motion to dismiss under Rule 12(b)(6), the Court

must accept all well-pleaded facts as true and view the facts in the light most

favorable to the plaintiff. See Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). The Court must resolve doubts as to the sufficiency of the claim in the

plaintiff’s favor. Vulcan Materials Co. v. City of Tehuacana, 238 F.3d 382,

387 (5th Cir. 2001).

       But to survive a Rule 12(b)(6) motion, a party must plead “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Courts must dismiss the claim if

there are insufficient factual allegations to raise the right to relief above the

speculative level, Twombly, 550 U.S. at 555, or if it is apparent from the face

of the complaint that there is an insuperable bar to relief, Jones v. Bock, 549

U.S. 199, 215 (2007).      The Court is not bound to accept as true legal

conclusions couched as factual allegations. Iqbal, 556 U.S. at 679.

       On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments thereto. Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

The Court may also consider documents attached to a motion to dismiss or


                                        3
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 4 of 12



an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.



III. DISCUSSION

      A.    Breach of Contract

            1.    Breach of the Duty of Good Faith

      Defendants argue that plaintiff’s breach of contract claim should be

dismissed because it is only a claim for breach of the duty of good faith, which

cannot exist as a freestanding claim. Defendants are correct that breach of

the duty of good faith claims can exist only when a party has violated an

independent contractual obligation. See Favrot v. Favrot, 68 So. 3d 1099,

1109 (La. App. 4 Cir. 2011) (“[W]e do not examine a party’s good faith (or bad

faith) unless or until we find that the party has failed to perform an

obligation, from which the obligee has sustained damages.”).

      Here, however, plaintiff alleges that defendant also breached “[a]n

implied requirement that they work for the best interests of Thomas

Industrial & Mechanical Contractors, LLC.”9 Defendants’ briefing ignores

that plaintiff pleaded that this term of the contract existed. And a breach of




9     R. Doc. 1-1 at 8 ¶ 34.
                                       4
     Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 5 of 12



this separate term of the contract could give rise to a claim for breach of the

duty of good faith and fair dealing.

      Moreover, plaintiff alleges that defendants diverted sales, altered

Thomas Industrial’s Certificate of Liability to forge a Certificate of Liability

for Advanced Industrial, and entered into contracts with customers of

Thomas Industrial on behalf of Advanced Industrial.10 These alleged facts

sufficiently allege that defendants’ breach of the duty to act in plaintiff’s best

interest was in bad faith, as they suggest “actual or constructive fraud or a

refusal to fulfill contractual obligations, not an honest mistake as to actual

rights or duties.” Bd. of Sup’rs of La. State Univ. v. La. Agr. Fin. Auth., 984

So. 2d 72, 80 (La. App. 1 Cir. 2008). Defendants’ motion to dismiss plaintiff’s

breach of contract claim on these grounds is therefore denied.

            2.    Timeliness

      Defendants also move to dismiss plaintiff’s breach of contract claim as

time-barred. Defendants argue that plaintiff’s claim should be viewed as a

delictual action, which would be subject to a prescriptive period of one year.

See La. Civ. Code art. 3492 (“Delictual actions are subject to a liberative

prescription of one year.”). But “[b]reach of contract claims are personal

actions subject to a prescriptive period of ten years.” Hotard’s Plumbing,


10    R. Doc. 1-2 at 5 ¶ 22.
                                        5
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 6 of 12



Elec. Heating & Air, Inc. v. Monarch Homes, LLC, 188 So. 3d 391, 394 (La.

App. 5 Cir. 2016) (citing La. Civ. Code art. 3499). Plaintiff’s breach of

contract claim is therefore not time-barred.

      Defendants also move to dismiss any breach of contract claim plaintiff

brings against Advanced Industrial. In its opposition, plaintiff clarifies it did

not intend to bring such a claim against Advanced Industrial, but rather

intended only to bring this claim against the individual defendants. The

Court will therefore dismiss plaintiff’s breach of contract claim against

Advanced Industrial.

      B.    Fiduciary Duty

      Defendants also move to dismiss plaintiff’s breach of fiduciary duty

claim. They first argue that the individual defendants were only employees

of Thomas Industrial, not managers or shareholders, and they therefore did

not owe plaintiff a fiduciary duty. Defendants cite to a Louisiana statute that

places a fiduciary duty only on members or managers of limited liability

companies. See La. R.S. 12:1314 (“[A] member, if management is reserved to

members, or manager, if management is vested in one or more managers . .

. [s]hall be deemed to stand in a fiduciary relationship to the limited liability

company and its members and shall discharge his duties in good faith.”).




                                       6
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 7 of 12



      But Louisiana courts have separately found that employees owe their

employer a fiduciary duty, based not on Louisiana corporation statutes, but

on the nature of the employer-employee relationship. See, e.g., Harrison v.

CD Consulting, Inc., 934 So. 2d 166, 170 (“Employees and/or manditaries

owe a duty of fidelity to their employers and/or principals.”); Novelaire

Technologies, L.L.C. v. Harrison, 944 So. 2d 57, 63 (La. App. 5 Cir. 2008)

(“In regard to the employee-employer relationship, an employee owes a duty

to his employer to be loyal and faithful to the employer’s interest in

business.”). Plaintiff therefore states a breach of fiduciary duty claim against

the individual defendants.

      In their reply, defendants abandon the argument that they did not owe

plaintiff fiduciary duties. Instead, defendants assert that plaintiff’s fiduciary

duty claim “collapses” into plaintiff’s LUTPA claim, and it therefore should

be dismissed. But while plaintiff’s fiduciary duty and LUTPA claims arise

from the same conduct of defendants, plaintiff must prove different elements

for each claim. To prevail on a breach of fiduciary duty claim, a plaintiff must

prove “fraud, breach of trust, or an action outside the limits of the fiduciary’s

authority.” Novelaire Technologies at 63-64. A LUTPA claim, on the other

hand, requires a plaintiff to prove “unfair methods of competition and unfair

or deceptive trade practices” that “offend[] established public policy and


                                       7
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 8 of 12



[are] immoral, oppressive, unscrupulous, or substantially injurious.”

Cheramie Servs., Inc. v. Shell Deepwater Prod., 35 So. 3d 1053, 1058-59 (La.

2010) (citing Moore v. Goodyear Tire & Rubber Co., 364 So. 2d 630, 633

(La. App. 2 Cir. 1978)). Therefore, proving a breach of fiduciary duty claim

does not require proving a LUTPA claim, or vice versa.

     The cases defendants cite to are not to the contrary. Defendants first

cite to Restivo v. Hanger Prosthetics & Orthotics, Inc., 483 F. Supp. 2d 521,

535 (E.D. La. 2007), which merely examined the LUTPA and breach of

fiduciary duty claims together in considering a motion for summary

judgment, as they arose from the same conduct. Defendants also cite to

Perfect Co. v. Essex Ins. Co., No. 07-7642, 2010 WL 2835889 (E.D. La. July

15, 2010). But that case examined two statutes in the Louisiana Insurance

Code that are mutually exclusive in that plaintiff cannot recover under both

statutes. See Calogero v. Safeway Ins. Co. of La., 753 So. 2d 170, 174 (La.

2000). These cases therefore do not support defendants’ position.

     Defendants also move to dismiss any breach of fiduciary duty claim

plaintiff brings against Advanced Industrial. In its opposition, plaintiff

clarifies that it did not intend to bring such a claim against Advanced

Industrial, but intended only to bring this claim against the individual




                                     8
     Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 9 of 12



defendants. The Court will therefore dismiss plaintiff’s breach of fiduciary

duty claim against Advanced Industrial.

      C.    Treble Damages under LUTPA

      Finally, defendants move to dismiss plaintiff’s claims for treble

damages under LUTPA. The LUTPA statute states that “[i]f the court finds

the unfair or deceptive method, act, or practice was knowingly used, after

being put on notice by the attorney general, the court shall award the person

bringing such action three times the actual damages sustained.” La. R.S.

51:1409 (emphasis added).

      Here, plaintiff does not allege that defendants’ actions that give rise to

the LUTPA claim were committed after they received notice from the

attorney general. Rather, plaintiff argues that it has sent a copy of the suit to

the attorney general with a request to send a notice to defendants, and it has

not yet received a response. 11

      Courts have squarely held that a plaintiff must affirmatively plead that

a defendant’s conduct has persisted after notice from the attorney general of

a LUTPA violation in order to adequately plead a claim for treble damages.

See, e.g., F&M Mafco, Inc. v. Ocean Marine Contractors, LLC, No. 18-5621,

2019 WL 3306521, at *6 (E.D. La. 2019) (“Because [plaintiff] . . . fails to allege


11    See R. Doc. 7 at 10.
                                        9
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 10 of 12



in its counterclaim that the attorney general has put ECapital on notice of a

LUTPA violation, F&M fails to state a claim for treble damages under

LUTPA.”); Andretti v. Sports Mktg. La. LLC v. NOLA Motorsports Host

Comm., Inc., 147 F. Supp. 3d 537, 571 (E.D. La. 2015) (finding that a plaintiff

failed to state a claim for treble damages when plaintiff did “not allege

anywhere in its complaint or in any amended complaint that the attorney

general has put the defendants on notice of a LUTPA violation, as required

by the statute in order to be entitled to treble damages.”).

      Louisiana courts have reasoned that notice from the attorney general

serves the purpose of a “cease and desist” notice, after which continued

violation of LUTPA triggers liability for treble damages. See Rincon v.

Owens Collision & Repair Serv. Ctr., No. 2019-0383, 2018 WL 4520384, at

*6 (La. App. 1 Cir. Sept. 21, 2018). Thus, notice from the attorney general is

an essential element of the claim for treble damages and must be alleged in

the complaint. And because plaintiff has not pleaded that the attorney

general put defendants on notice of a LUTPA violation, plaintiff’s claim for

treble damages must be dismissed.

      In an effort to resist this conclusion, plaintiff cites to three cases where

courts have awarded treble damages when the defendants received notice

from the attorney general only after the commencement of the suit. As an


                                       10
    Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 11 of 12



initial matter, it is not clear that the issue presented here—whether a plaintiff

must affirmatively plead that defendants engaged in acts violating LUTPA

after receiving notice from the attorney general—was raised in those cases.

      Moreover, these cases are distinguishable, as they involve ongoing

violations of LUTPA that persisted past the date when the attorney general

gave notice to the defendants. See AIM Business Capital L.L.C. v. Reach Out

Disposal, No. 13-241, 2014 WL 1401526, at *3 (W.D. La. Apr. 8, 2014)

(finding that treble damages appropriate because “[a]fter notification for the

Louisiana Attorney General’s Office, [defendant] failed to pay AIM on

outstanding invoices it verified”); Hadassa Investment Security Nigeria,

Ltd. v. Swiftships Shipbuilders, LLC, No. 13-2795, 2016 WL 156264, at *7

(W.D. La. Jan. 11, 2016) (finding treble damages appropriate when the

attorney general had given defendants notice, and defendants continued to

withhold a deposit for a ship); McFadden v. Import One, Inc., 56 So. 3d 1212,

1223-24 (La. App. 3 Cir. 2011) (finding treble damages appropriate when the

attorney general had given defendants notice of a LUTPA violation, and

defendants continued to retain plaintiff’s car in violation of the statute).

      Here, the conduct underlying plaintiff’s LUTPA claim is tied

exclusively to actions defendants took before being terminated from Thomas




                                       11
      Case 2:20-cv-01102-SSV-DPC Document 13 Filed 06/23/20 Page 12 of 12



Industrial on March 8, 2019.12 The violations are therefore not ongoing,

which distinguishes this case from those cited by plaintiff.      The Court

therefore grants defendants’ motion to dismiss plaintiff’s LUTPA claim for

treble damages.



IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART defendants’

motion. Plaintiff’s claims against Advanced Industrial for breach of contract

and breach of fiduciary duty, as well as plaintiff’s claim against defendants

for treble damages under LUTPA, are DISMISSED WITH PREJUDICE.

Defendants’ motion to dismiss plaintiff’s remaining breach of contract and

breach of fiduciary duty claims as to Jeffrey Justice, Sandra Justice, and

Lamar Kerry Davis is DENIED.



           New Orleans, Louisiana, this _____
                                         23rd day of June, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




12     See, e.g., R. Doc. 1-1 at 5 ¶¶ 21-22.
                                         12
